Exhibit 10.17

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SUPPLY AGREEMENT

This Agreement made by and between VINTAGE PHARMACEUTICALS, INC., an Alabama
corporation (hereinafter “VINTAGE”) and NORAMCO, a division of McNeilab, Inc., a
Pennsylvania corporation (hereinafter “NORAMCO”).

In consideration of the mutual promises, covenants and agreements hereinafter
set forth, the parties hereto agree as follows:

1. Definitions When used herein, the following terms shall have the meanings
specified below:

1.1 “Affiliate” of a party to this Agreement shall mean any corporation or
partnership or other entity which directly or indirectly controls, is controlled
by or is under common control with such party. “Control” shall mean the legal
power to direct or cause the direction of the general management or partners of
such entity whether through the ownership of voting securities, by contract or
otherwise.

1.2 “Available Requirements” shall be that portion of VINTAGE’S total annual
requirements for a Product for which VINTAGE has approval from, and is in good
standing with, the FDA to use NORAMCO material and for which NORAMCO is a
supplier approved by the Federal Food and Drug Administration.

1.3 “Products” shall mean ***.

1.4 “Term” shall mean the term of this Agreement, which shall be for a period
commencing on January 1, 2001, the effective date of this Agreement and
terminating unless sooner terminated pursuant to this Agreement, on December 31,
2005.

1.5 “Territory” shall mean the fifty (50) states of the United States of America
and the District of Columbia.

2. Purchase and Sale of Products

a) During the term of this Agreement, NORAMCO shall, in a timely manner, supply
VINTAGE with those quantities of Products as ordered by VINTAGE pursuant to this
Agreement. The Products shall conform to the specifications set forth in Exhibit
A, Exhibit B, and Exhibit C to this Agreement and as may subsequently be
mutually agreed upon in writing by the parties hereto (the “Product
Specifications”).

b) The prices to be charged by NORAMCO to VINTAGE as set forth in Section 4
hereof shall include all delivery costs for F.O.B. destination. The risk of loss
with respect to Products shall remain with NORAMCO until Products are delivered
to VINTAGE at its facilities or at such other location as shall be designated by
VINTAGE as a point of delivery.

 

   1    LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

NORAMCO shall pack all Products ordered hereunder in individual package size
quantities as specified by VINTAGE, or as agreed to by the parties, in a manner
suitable for safe shipment. Payment terms on all orders shall be net *** days
except by mutual consent. VINTAGE shall remit payment for each respective order
of Products which it places pursuant to this Agreement within *** days of its
receipt of such ordered Products (and applicable invoices therefor), provided
that such Products comply with the terms of this Agreement. If at any time,
VINTAGE’S payment obligations to NORAMCO are in arrears, NORAMCO shall have the
right to refuse to supply any further Product to VINTAGE until the arrearage has
been satisfied.

c) (1) In the event VINTAGE wishes to change a specification after execution of
the Agreement, NORAMCO will calculate the cost and advise VINTAGE of the one
time charge. VINTAGE may either remit or elect not to change the specification.

If NORAMCO is required to change any specification in order to meet
then-applicable regulatory requirements, NORAMCO will promptly notify VINTAGE of
such changes and the cost of such changes. If VINTAGE is unable or unwilling to
make necessary changes as a result of the NORAMCO changes, VINTAGE will have the
option of terminating the Agreement.

(2) During the term of this Agreement, NORAMCO agrees to notify VINTAGE of any
and all proposed process changes, or specification changes which may materially
effect the integrity and/or quality of the Product or which may or shall be
considered a material change by the FDA or shall require a supplement to the
FDA. NORAMCO further agrees that it will supply VINTAGE with samples of Product
which have undergone process or specification changes, described above,
permitting VINTAGE the time and opportunity to perform necessary testing,
reformulation, filing with the FDA, and receive FDA approval, if required prior
to shipment of Product for production batches to VINTAGE. Upon receipt of the
new specification samples supplied by NORAMCO, it shall be the duty of VINTAGE
to perform all required acts in a timely manner. NORAMCO shall continue to
uninterruptedly supply Product to VINTAGE consistent with VINTAGE’S approved
Product’s Specification Sheet according to and consistent with VINTAGE purchase
orders until approval is received by VINTAGE from the FDA, if required, for the
product manufactured under the new process. NORAMCO agrees to supply VINTAGE
with Product, which conforms to VINTAGE specification as filed and approved by
the FDA, which has not undergone a process or specification change, described
above, until such time that VINTAGE has received approval by the FDA, if
required, for the new process Product.

(3) NORAMCO shall Provide to VINTAGE, without charge, all statistical,
analytical and laboratory testing methods of the product including known
impurities, degradents, etc., as needed and required for NDA and ANDA
submissions, or other FDA requests and/or requirements.

3. Purchase Agreement During the term of this Agreement and subject to the
terms, conditions and limitations herein set forth, and further subject to
NORAMCO’S ability to supply VINTAGE’S requirements, VINTAGE shall purchase from
NORAMCO at least *** of VINTAGE’S Available Requirements for Products to be sold
in the Territory for which VINTAGE has received FDA approval, remains in good
standing, and continues to own the ANDA or continues to manufacture the
Product(s) as authorized by the NDA or ANDA. If

 

   2    LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

NORAMCO cannot supply VINTAGE’S Available Requirements, VINTAGE shall have the
option of sourcing the Product that NORAMCO is unable to supply from another
qualified supplier, subject to the terms of Section 5 hereof.

4. Pricing

A. Base Price

The base price to be charged by NORAMCO for each Product during the calendar
year 2001 shall be:

 

***

   $ * ** 

***

   $ * ** 

***

   $ * ** 

When VINTAGE purchases from NORAMCO a quantity of each Product during the
calendar year equal to the Qualifying Quantity in the following chart, VINTAGE
shall be entitled to a rebate equal to:

((Qualifying Quantity) multiplied by (Amount of Rebate Per Kilogram)) less (any
rebates already paid during the calendar year in accordance with this Section of
4A).

The rebate shall be calculated by NORAMCO and paid to VINTAGE within thirty
(30) days of the end of each quarter.

 

     Base Price  Per
Kilogram     Rebate
Qualifying
Quantity     Rebate Per
Kilogram                    

***

      

0 to 1,000 kg

   $ * **      * **    $ * ** 

1,001 to 2,000

   $ * **      * **    $ * ** 

2,001 to 3,000

   $ * **      * **    $ * ** 

3,001 or more

   $ * **      * **    $ * ** 

***

      

0 to 2,000 kg

   $ * **      * **    $ * ** 

2,001 to 2,500

   $ * **      * **    $ * ** 

2,501 to 3,500

   $ * **      * **    $ * ** 

3,501 to 5,000

   $ * **      * **    $ * ** 

5,001 or more

   $ * **      * **    $ * ** 

***

   $ * **      * **      * ** 

 

   3    LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

B. Escalation

The Base Price per kilogram of each of the Products is the sum of a “Raw
Materials Component” and an “Other Costs Component”. For each product, the Raw
Material Component for Base 2001 is shown below:

 

     Raw Material Component  

***

   $ * ** 

***

   $ * ** 

***

   $ * ** 

The other Costs Component is the Base Price less the Raw Material component.

Beginning on January 1, 2002, and on each ensuing January 1, all prices set
forth above are subject to automatic changes on an annual basis. Such changes
shall be limited to the sum of the following changes:

 

  1) The change in the “Raw Materials Component” shall be in the proportion as
the change in the then-current price of *** over the March 2001 *** price as
determined by the Government of ***. NORAMCO will have its Certified Public
Accountants verify the *** price increases at VINTAGE’S request.

In addition, if during the calendar year, *** prices increase or decrease by a
total of ***% or more, an adjustment as described above will be made three
(3) months after the effective date of the *** price increase or decrease which
is in excess of ***% over the January 1 price for that year.

 

  2) The change in the “Other Costs” component shall be in the same proportion
as NORAMCO’S actual cost increase not to exceed the percentage increase in the
then current Producer Price Index over the December 2000 Producer Price Index.

C. *** Market Subsidy

Beginning January 1, 2002 if NORAMCO’S total shipments, or VINTAGE purchase
orders, of *** exceed *** kilograms during a given calendar year, VINTAGE shall
receive a “Market Subsidy” based on VINTAGE’S production of *** SKUs. The amount
of this Market Subsidy will be calculated by VINTAGE at the end of the calendar
year as follows;

(Subsidized Quantity) times (Subsidy Price)

 

  1. The “5/500 Percentage” shall be defined as the percentage of VINTAGE’S
total usage of *** during the calendar year used for production of *** 5/500
SKUs.

 

  2. The “Subsidized Quantity” shall be defined as the lesser of:

 

  A) (VINTAGE’S total purchases of *** from NORAMCO during the calendar year)
times (the 5/500 Percentage)

 

   4   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

  B) VINTAGE’S total purchases of *** from NORAMCO during the calendar year)
times (***):

 

  3. The “Subsidy Price” shall be defined as:

($*** Per Kilogram) less (the Rebate Per Kilogram in Section 4A and 4B which was
applicable and has been paid to VINTAGE for the calendar year)

VINTAGE shall invoice NORAMCO for the amount of the Market Subsidy at the end of
the calendar year. NORAMCO shall pay the amount within 30 days of receipt of
this invoice. VINTAGE will have its Certified Public Accountants verify the
5/500 Percentage at NORAMCO’S request.

The Market Subsidy shall be reviewed at the end of 2003. VINTAGE’S average
selling price per bottle of *** *** 5/500 tablets in 2000 was $***. VINTAGE
shall calculate the comparable price per bottle for 2003. If it is higher in
2003, the amount of the Market Subsidy shall be reduced during calendar 2004 by
$*** per kilogram of *** for every $*** per bottle increases between 2000 and
2003 in the average selling price per bottle. This review will be repeated at
the end of 2004.

If VINTAGE identifies other opportunities in which NORAMCO can support its
growth, NORAMCO will agree to meet with VINTAGE and review the opportunity for
collaboration.

D. Market Price Adjustment

If VINTAGE receives a written quote from a supplier who is approved by DEA as a
manufacturer of the Product which meets the following conditions:

 

  1) The supplier is qualified by VINTAGE and approved by the FDA

 

  2) The offer is to supply at least ***% of VINTAGE’S Available Requirements.

 

  3) The quoted price per kilogram (“Quoted Price”) is lower than the price per
kilogram after all applicable rebates in Sections 4A, 4B, 4C (“Supply Price”)
for the remaining term of this agreement.

 

  4) The quote includes a provision equivalent to the terms in Section 5.

NORAMCO will adjust its Supply Price as follows:

 

  A. If the Quoted Price is for only one Product and it is between ***% less
than the Supply Price:

No Adjustment

 

  B. If the Quoted Price is for all Products or more than ***% below the Supply
Price for one Product, NORAMCO will reduce its Supply Price by an amount equal
to:

(Supply Price) less (Quoted Price) equals (Amount of Rebate Per Unit)

 

   5   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

NORAMCO will have the right to verify the terms of the written quote and the
status of the supplier.

NORAMCO will have the right to cancel all or part of this Agreement if the
Section 4D is invoked.

E. Qualification of NORAMCO’s Athens, Georgia Facility to Supply ***

If, at NORAMCO’s request, VINTAGE agrees in writing to qualify *** produced at
NORAMCO’s Athens, Georgia facility for use in VINTAGE SKUs whose total usage of
*** equals at least ***% of Available Requirements, NORAMCO will reimburse
VINTAGE in the amount of *** ($***).

This reimbursement shall be paid on the earlier of:

 

  1) The date NORAMCO successfully validates *** in its Athens, Georgia
facility. The *** produced in Athens will meet all specifications in Exhibit B.

 

  2) July 1,2002

This reimbursement shall be returned to NORAMCO if VINTAGE is unable to utilize
*** in VINTAGE SKU’s whose total usage of *** equals at least *** (***%) of
Available Requirements within twelve months of the date NORAMCO is able to
supply *** from three validation batches meeting all specifications in Exhibit
B.

5. Failure to Supply Beginning January 1, 2002, failure to supply shall occur
if:

 

  A. NORAMCO is unable to deliver within a calendar month an ordered amount of
Product equal to ***% of VINTAGE’S Available Requirements divided by twelve.

 

  B. VINTAGE replaces this shortfall by purchasing an amount of product from a
third party.

 

  C. Failure to Supply is not due to a Force Majeure event.

The “Shortfall Quantity” shall be the lesser of:

 

  A. ***% of VINTAGE’S Available Requirements) divided by (twelve)) less the
(actual shipments of Product during the calendar month) or,

 

  B. The replacement quantity purchased by VINTAGE.

 

   6   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

The Shortfall Quantity for a calendar year may be changed to a fixed number of
kilograms of Product by mutual consent of the parties.

If Failure to Supply occurs, NORAMCO shall reimburse VINTAGE as follows:

((actual price per kilogram as paid to the third party) less (the applicable
price VINTAGE would have paid to NORAMCO during the month Failure to Supply
occurred under the terms in Section 4)) times (the Shortfall Quantity)

VINTAGE shall use reasonable commercial efforts to minimize the amount of this
reimbursement.

The total reimbursements for all Failures to Supply within a calendar quarter
shall be calculated by VINTAGE and invoiced to NORAMCO. VINTAGE shall, at
NORAMCO’S request, provide documentation supporting the calculation of the
reimbursement.

The quantity of the total number of kilograms required to be purchased by
VINTAGE from a third party shall be considered a delivery for purposes of
determining the total number of kilograms to be used to calculate Rebate Amounts
in Section 4C of this amendment.

6. Specifications and Changes

NORAMCO does hereby agree to supply VINTAGE with the Product which shall conform
to the attached specifications.

NORAMCO agrees to notify VINTAGE prior to all changes in Product specifications
which shall affect the regulatory status of the VINTAGE product. VINTAGE agrees
to qualify process changes or site changes which require Changes Being Effected
filings with the Food and Drug Administration.

NORAMCO does hereby grant permission to VINTAGE to reference as needed NORAMCO’S
Drug Master Files for the Products.

7. *** Price Protection If, as a result of entering into this Agreement, VINTAGE
experiences an increase in the price charged to it by its supplier of ***,
NORAMCO will apply a credit against the future purchases from it of the Products
hereunder. The amount of the credit will be:

(Average Purchase price minus $*** per Kilogram) times (Kilograms of ***
purchased by VINTAGE during the calendar year)

The “Average Purchase price” shall be the actual average price per kilogram paid
by VINTAGE for *** during a calendar year.

In no event shall the cumulative credit extended during a calendar year under
this provision exceed the sum of $***.

 

   7   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

8. Forecast and Orders (a) On an annual basis, at the beginning of each calendar
year during the term of this Agreement, VINTAGE shall provide NORAMCO with a
non-binding written forecast of VINTAGE’S expected requirements for Products
during that year. This forecast shall be updated at the beginning of each
calendar quarter. VINTAGE shall place binding orders for Products which shall
include package sizes required by written purchase order to NORAMCO, which shall
be placed at least thirty (30) days prior to the desired date of delivery.

b) To the extent of any conflict or inconsistency between this Agreement and any
purchase order, purchase order release, confirmation, acceptance or any similar
document, the terms of this Agreement shall govern.

c) VINTAGE will notify NORAMCO if it expects to launch new SKUs which are
expected to increase VINTAGE’S Available Requirements for *** or *** by more
than 1,000 kilograms within the following twelve months. Upon notification,
NORAMCO and VINTAGE will work out a mutually acceptable plan to meet VINTAGE
requirements.

9. Acceptance of Products: Corrective Actions a) Delivery of any Product by
NORAMCO to VINTAGE shall constitute a certification by NORAMCO that the Product
has been tested, has been found to conform fully to the Product Specifications
and is free from defects in design, material and workmanship. The test methods
and data shown on the Certificate of Analysis shall be mutually agreed upon by
NORAMCO and VINTAGE.

After delivery of a shipment of any Products to VINTAGE, VINTAGE shall have
thirty (30) days to examine the Products to determine if they conform to the
Product Specifications and if they are free from defects in design, material and
workmanship, and on the basis of such examination, to accept or reject such
shipment. Any claims for failure to conform or for such defects (“Claims”) shall
be made by VINTAGE in writing to NORAMCO, indicating the nonconforming
characteristics in test methods prior to any return of unacceptable Product to
NORAMCO. NORAMCO will not accept return of opened containers without a
certification from VINTAGE that they were stored and sampled in conformance with
Good Manufacturing Practices. NORAMCO shall pay for all shipping costs of
returning Products that are subject of Claims.

b) Any shipment of Products for which VINTAGE shall not submit a Claim within
thirty (30) days of delivery shall be deemed accepted. Upon acceptance, VINTAGE
shall release NORAMCO from all Claims for non-conformity of defects except
Claims for latent defects which are not reasonably detectable at the time of
acceptance. The acceptance by VINTAGE of such Products shall not constitute a
waiver of any rights of VINTAGE or a release of any obligations of NORAMCO
except those rights and obligations set forth in Section 9.

10. Representations and Warranties NORAMCO represents and warrants to VINTAGE
that all Products supplied in connection with this Agreement shall be of
merchantable quality, fit for the purposes intended by this Agreement and free
from defects in material and workmanship and shall be manufactured and provided
by NORAMCO in accordance and conformity with the Product Specifications and in
compliance with this Agreement. All such Products shall meet U.S. Food and Drug
Administration and U.S. Drug Enforcement Agency standards and requirements for
product to be lawfully shipped and sold.

 

   8   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

NORAMCO will allow VINTAGE to refer to the Drug master Files of the Products in
support of any of its applications for the FDA.

11. Inspection of Premises VINTAGE shall have the right, upon reasonable notice
to NORAMCO and during regular business hours, to inspect and audit the
facilities being used by NORAMCO for production of the Products to assure
compliance by NORAMCO with applicable rules and regulations and with other
provisions of this Agreement.

12. Indemnification a) NORAMCO shall indemnify and hold harmless VINTAGE and its
Affiliates and their officers, directors, and employees from and against any and
all claims, losses, damages, judgments, costs, awards, expenses (including
reasonable attorneys’ fees) and liabilities of every kind (collectively,
“Losses”) arising directly out of or resulting directly from any breach by
NORAMCO of any of its warranties, guarantees, representations, obligations or
covenants contained herein.

b) VINTAGE agrees to give NORAMCO prompt written notice of any matter upon which
VINTAGE intends to base a claim for indemnification (an “Indemnity Claim”).
NORAMCO shall have the right to participate jointly with VINTAGE in VINTAGE’S
defense, settlement or other disposition of any Indemnity Claim. With respect to
any Indemnity Claim relating solely to the payment of money damages and which
could not result in VINTAGE’S becoming subject to injunctive or other equitable
relief or otherwise adversely affect the business of VINTAGE in any manner, and
as to which NORAMCO shall have acknowledged in writing the obligation to
indemnify VINTAGE hereunder, NORAMCO shall have the sole right to defend, settle
or otherwise dispose of such indemnity Claim, on such terms as NORAMCO, in its
sole discretion, shall deem appropriate, provided that NORAMCO shall provide
reasonable evidence of its ability to pay any damages claimed and with respect
to any such settlement shall have obtained the written release of VINTAGE from
the Indemnity Claim. NORAMCO shall obtain the written consent of VINTAGE, which
shall not be unreasonably withheld, prior to ceasing to defend, settling or
otherwise disposing of any Indemnity Claim if as a result thereof VINTAGE would
become subject to injunctive or other equitable relief or the business of
VINTAGE would be adversely effected in any manner.

c) This article shall survive any termination of this Agreement.

13. Term After December 31, 2005, this Agreement shall automatically renew for
additional one-year terms unless, at least six (6) months prior to the
termination date or the closing date of any subsequent renewal period, either
party provides written notice to the other of its intention to terminate.

14. Termination a) This Agreement may be terminated, prior to its original
termination date or any subsequent renewal period termination date, upon fifteen
(15) days notice by either party in the event that the other party hereto shall
file a petition or receive service of an involuntary petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment debts.

b) This Agreement may be terminated, prior to its termination date by either
party giving notice of its intent to terminate and stating the grounds therefor
if the other party shall

 

   9   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

materially breach or materially fail in the observance or performance of any
representation, warranty, guarantee, covenant or obligation under this
Agreement. The party receiving the notice shall have sixty (60) days from the
date of receipt thereof to cure the breach or failure. In the event such a
breach or failure is cured, the notice shall be of no effect.

c) Notwithstanding the termination of this Agreement for any reason, each party
hereto shall be entitled to recover any and all damages which such party shall
have sustained by reason of the breach by the other party hereto of any of the
terms of this Agreement. Termination of this Agreement for any reason shall not
release either party hereto from any liability which at such time has already
accrued or which thereafter accrues from a breach or default prior to such
expiration or termination, nor affect in any way the survival of any other
right, duty or obligation of either party hereto which is expressly stated
elsewhere in this Agreement to survive such termination.

15. Force Majeure If either party is prevented from performing any of its
obligations hereunder due to any cause which is beyond the non-performing
party’s reasonable control, including fire, explosion, flood, or other acts of
God; acts, regulations, or failure of public utilities or common carriers (a
“Force Majeure Event”), such non-performing party shall not be liable for breach
of this Agreement with respect to such non-performance to the extent any such
non-performance is due to a Force Majeure Event. Such non-performance will be
excused for three (3) months or as long as such event shall be continuing
(whichever occurs sooner), provided that the non-performing party gives
immediate written notice to the other party of the Force Majeure Event. Such
non-performing party shall exercise all reasonable efforts to eliminate the
Force Majeure Event and to resume performance of its affected obligations as
soon as practicable.

16. Taxes VINTAGE shall assume liability for all taxes, excises or other charges
which relate to the Products and are imposed by any local, state or federal
authority after title to the Products passes to VINTAGE. VINTAGE further agrees
to indemnify NORAMCO against any and all such liability for taxes as well as any
reasonable legal fees or costs incurred by NORAMCO in connection therewith. To
the best of NORAMCO’S knowledge, there are no such taxes, excises or other
charges now in effect.

17. Relationship of the Parties The Relationship of VINTAGE and NORAMCO
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (i) give either party any right or
authority to create or assume any obligation of any kind on behalf of the other
or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.

18. Publicity Neither party shall originate any publicity, news release, or
other announcement, written or oral, whether to the public press, the trade,
their customers or otherwise, relating to this Agreement or to the existence of
any arrangement between the parties without the prior written approval of the
other party.

19. Construction This Agreement shall be governed by, and shall be construed in
accordance with, the laws of the State of New Jersey.

 

   10   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

20. Entire Agreement This Agreement (i) constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
there are no promises, representation, conditions, provision or terms related
thereto other than those set forth in this Agreement and (ii) supersedes all
previous understandings, agreements and representations between the parties,
written or oral. No modification, change or amendment to this Agreement shall be
effective unless in writing signed by each of the parties hereto.

21. Headings The headings used herein have been inserted for convenience only
and shall not affect the interpretation of this Agreement.

22. Notices All notices and other communications hereunder shall be in writing
and delivered personally or mailed by overnight, U.S. mail, postage prepaid, or
by certified or registered U.S. mail, return receipt requested, postage prepaid,
or sent by Federal Express or another internationally recognized courier service
(billed to sender), to the following addresses:

 

if to NORAMCO:   

NORAMCO of Delaware, Inc.

824 Marke Street, Suite 860

Wilmington, DE 19801

ATTN: Vice President Administration

if to VINTAGE:   

VINTAGE Pharmaceuticals, Inc.

130 Vintage Drive

Huntsville, AL 35811

ATTN: William S. Propst, Sr., President

  

Telephone:

   (256) 859-4011   

Fax:

   (256) 859-2903

or to such other place as either party may designate by written notice to the
other.

23. Failure to Exercise The failure of either party to enforce at any time for
any period any provision hereof shall not be construed to be a waiver of such
provision or of the right of such party thereafter to enforce each such
provision, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy. Remedies provided herein are cumulative and not
exclusively of any remedies provided at law.

24. Assignment This Agreement may not be assigned by either party without the
prior written consent of the other, except that VINTAGE or NORAMCO may assign
its rights and/or obligations hereunder to any of its Affiliates. Subject to the
foregoing sentence, this Agreement shall bind and inure to the benefit of the
parties hereto and respective successors and assigns.

25. Severability Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, to the extent the economic benefits
conferred by this Agreement to both parties remain substantially unimpaired, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

 

   11    LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as of the day and year first
above written.

 

VINTAGE PHARMACEUTICALS, INC.

an Alabama corporation

   

NORAMCO, a division of McNeilab, Inc.

a Pennsylvania corporation

BY:  

LOGO [g143893ex10_17pg011a.jpg]

    BY:  

LOGO [g143893ex10_17pg011bjpg.jpg]

NAME:   William S. Propst, Sr.    

NAME: Michael B. Kindergan

TITLE:   President     TITLE:   Vice President, Administration

 

   12   

LOGO [g143893ex10_17footer.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

***

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

***

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

***

 

 

 